            Case 2:21-cr-00071-JNR Document 49 Filed 02/02/21 Page 1 of 15 PageID: 246




                                                                                                                                                FEB 02 2021

                                       A                                                                                   CLERK U.S. DISTRICT COURT
                                                                                                                          WEST. DIST. OF PENNSYLVANIA




                                                                                                                             ' '• (" J
                                                                                                                               "'             I
                                                                                                                                              -,

                                                            I

                                                            I 0".·~~· ·• .
                                                            l     ,..,n'"" -
                                                                      !I',".
                                                                                                i.


                                                                                                                /.
                                                                                                                                             ·(_-· .,£1-()
                                                                                                                                                      '                   ""




                                                                  I      11                                    l \.,. .



                                                                                   /                 ,.,,/
                                                                                       ,t        l ,,                         (~...,,., -l
                                                                                                                               ~                              t ;,'   1




                                                                                                                             ./-
    (~: :        &o,oc/1-'1,1 -'it•<   £!~.5, li{Tbt/.)0.j'                                                    .ti
                                                                                                                             of-·
                                                                                                                                    ),,,,,m,alill




U,,,·71:                 sf}.tiJ /.J ?,~)-r

    l

J                                                        l11
                                                                ,.- ,
                                  S 1¥:t,/T- _)vi/,             () U\_.:



                                 (..Jti I c~I       7

          J: r/t1:ut"4' tr I'- /l,,.-::. /' , / /l, v~: s
                                                                                                                                                         _,-::~
        Ptb.S'6(. ell'"' ~-      Ot'Df'l<. fa ,, [;'./                                                                                                  ' IJ,,-''



                                                                                                                                                    r
                                                                                       /"'-i.i--1 (/~                                               I

                                                                           I,_.
                                                                               j            '
                                                                                        '
                                                                                                          t'

                                                                                                      -
                  },,;                                                                          l\ ~ i.=,'
              Case 2:21-cr-00071-JNR Document 49 Filed 02/02/21 Page 2 of 15 PageID: 247




                                                                                                                                                /.1~,
 ;, ,,,,,
.t-'t r ,


                                                                                                 i ,-   t                                                                                                  '   :-",'

                                                                                                                                                            l'
                                                                                                                                                        /,

  _,i/--
  (-                                                                                                                                                                (
                                                                                                                                                                                                   A
                                                                                                                   ( 1
                                                                                                                   --- I
                                                                                                                           rr
                                                                                                                           .I   •       "'-. '

                                                                 /,, C

                                                                                                                                                                                                                                 If-       ;

                                                                                                                                                                                                                                       l
 j



                                                                                                                                                I
                                                                                                                                                 (    ...          ---
                                                                                                                                                                              I /J
                                                                                                                                                                                   JI""        F




                   /                                                  ,'
                                                                                 -~
                                                                               J!;,..-..         -,.        ,:,.                                                                                   . ,, '"'
                   '                                              .r       "   ~~-




 A1V                                                                                                                                                                                                   /

  Sl /1,                                   t     -                                                                                       iI            "

                                                 /:
                                                                                                                                                                 "'""          t




                                                 \.
                                                                                                                                        I                                      .I
                                                         t   l' .,
 /5                                                      i..-✓    t

{._L-                              r
               \•
                                                                                                                                                                                                                /-
IS                                                       I                                                                                                                            t ..,'
                                                                                                                                                                                                               I



                                                                                                 j
                                                                                                                                    l
                               1,.··   fl l C/                   (..}.\._,;
                                                     '
                   " (..,                      ---                         U1!             ir.                                                                                                                                         ll
                                       r;
                                       Jv                                                                                                                               _j,.,.,,,· ,,·
                                                                                                                                                                                                               (     '



     .-'"lt

 l·~ ,~ :,
               -           i


                               i
                                       (


                                       l-~,~                                                                                            .;'·i!J_;,· 1~,;
                                                                                                                                        Iii/"
                                                                                                                                                         '11 '
                                                                                                                                                     -rv ~·-..·


 ·(/;·✓,<:-
                       I


                                       L
                                           -)


                                                ·v;                                                                                                                                                                      i   /
                                                                                                                                                                                                                                 r>L           l
                                                                                                                                                                                                                                                   _ ., ,
                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                         I

                                                                                                                                                     ;(                                              '~-- {
                                                                                           , I :.                                                    ,,,,
   Case 2:21-cr-00071-JNR Document 49 Filed 02/02/21 Page 3 of 15 PageID: 248




                                                                                                                                            r
                     U,1                                                         {      I;   l                                  Vtet./5
                                          a,


0,
'fjFl ·'
    <,,:.;:.<-•I /         r","'C                                                                                    ft;d"t:·rAL
 S1··                                                                        (                                          <)c/ I
                                                                                                                     m,h1 1"''""'1Hl11lj0111ttl•••'""'•s-Ec---,a-




 Cou,~r I                                       •
                                                    !r . IIIC.,:..
                                                            -
                                                                   i l:t).
                                                                 . ,,,,..    -•~"'"·/
                                                                             .~.  -      1~•               .     l
                                                                                                               ·Ll.,h·l

                                                                                              A(;I.,
                                                                                                           I



OJJ0·                                                                                        fbt· 1:._,
            '
 sf)
                            ,1111,fi1-' ~'""'


                           /' r··- l ,~:. .,~                                                t<. tttC ,




                                                                                                                                                                              1/
                                                                                                                                                                              V •
                                                                                                                                                                                 .




                                                                                                               v< //J l
                                                                                                       0


                                                                                                                                                                             .IJ'
                                                                                                                                                                    ~· '/11nf-.1'

 Nl


                                                                                        3 01:::. 15
          Case 2:21-cr-00071-JNR Document 49 Filed 02/02/21 Page 4 of 15 PageID: 249




                                                                                              ,. .     '
                                                                                           ST. rU.Al/,,".                                                                    /
                                                                                                                                                                                          ;       j




                                                                                                                                                           ;'
                                                                                                                                                           I
                                                                                                                                                                ~'.,
                                                                                                                                                                ,I,,   Ji,
                                                                                                                                                                             -
      V/
      1::. i; (, i-15" pr 0, ~, t r,::/T' /) 1                                                                                        i'                                     f           ,,   /        "'.)"',,
                                                                                                                                                                                                       (_




                           [}0,· . ~,ri.C."'tr:l_                                                                                  c:·~·r I
                                                                                                 J\li:;s t· rfi 0-",-'
                     /,         /.;_lj' I
                     \.......-~ -L .. '"   I,
                                                       ; ,,._1
                                                              ,::
                                                                                                li


 I' 1\)1"'._,/.
{"',,,


                                                                                                                                                                                                                            i/                               I


,cl
                                                   (
                                                         t
                                                         I_    .-,-

                                                                        .
                                                                    1_,.,,,a,11.;,,-"-'>
                                                                               -- •
                                                                                                                                                                       ,
                                                                                                                                                                                                                                    ":J!!i'
                                                                                                                                                                                                                                 i:,. .,




                                                                                                                                                                                                                                                         r
                                                                                                                             l                             ;.,,,_                                                         ·~ ~1 y                     .J(,)l:;!:

       (1~/ f~t. L(: l7 t' I~'" lJ                                                                                               r ·;1<{;',                                                                                 I     /'f/ilr>!Ji                        I   A
      l (;z:r·,) r:,'""-          /' ':. "             Ifi....l ,_j.                       ,:   .-   ·1,
                                                                                                                    ,-
                                                                                                           ... -... .__.,,   '-
                                                                                                                                 <;,,.·✓/('.,.' ~ '·1/''                     rt{j.   /
                                                                                                                                                                                                  /~()i,;_,     u.,,- 1
                                                                                                                                                                                                      1'· ll ,., "'"' .
                                                                                                                                                                                                                          le ·
                                                                                                                                                                                                                            ,,
                                                                                                                                                                                                                                              1;
                     !~/c=t::··                                     \,,)                        ' "I/
                                                                                                                       ,~
                                                                                                                  f"1 (/.,j~                       .3i,~rr::r-,, tC                                   ;,)tT         wt,                  o · I/~/;;,0c;J/,1
                    , . -   ,         r         , "'
                                                                                                                                                Civr''/. l/ri                                                     o,(              - ;;; ·               II
                  1llltC/ <-l f                                                                                                                                                                                                                      '           ,
                                                                                                                                                       1/,lj',                                                                                     /(1,:,,, 1 fv t I
      Case 2:21-cr-00071-JNR Document 49 Filed 02/02/21 Page 5 of 15 PageID: 250




                       \..,.t
                                                                                                                                                                                                         I     Ai'
     /'{i' "''
     vu:./f


                                                                                                                                                                                                                    ,

                                                                                     ·l N -"~
                                                                                           I r.:.d" .,,r c.:. ' .i                                                                                       l/rsc::.., · \f 1 , uc")




                                                                                          \.,
                                                                                                               r~IV
                                                                                                                  7
                                                                                                                                                                                                         Al                   /I / "
                                                                                                                                                                                                                     l .'-,.... { - , I'   l
                                                                                                                                                                                                                                               t
                                                                                                                                                                                                                                                    ,,. {,./
                                                                                                                                                                                                                                                      Jl     f,
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                    ~.,,,,,J
                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                       I                   /,,
    3,               f..)r1~;l/1·,                                                    /ii'-/I
                                                                                                                                         I'

                                                                                                                                         , l ,,,l f
                                                                                                                                        ""        rlc /,:,,.-
                                                                                                                                                        11
                                                                                                                                                                 .#'"


                                                                                                                                                              .t"'


    Lf -                                                                                                      f.                        1         f                     i'/,,i      l                                                                                           .__= ,



                                                                                                            /rl                    it.                                                                                                 tr"
                                                                                                                                                                                                                                    ,,,1,,, ,;. '                              '•   ,,
                                                                                                           / \ , , \ / 1"•~ ·""":i
                                                                                                      ("Ji,           l -"· l   1:,;'   I ' ,                                                                                            A
                                                                                                                                              l




             v/{ (l                                                ;:, 11·,/,;. :,,1,                                   ,,

                                l)tu,;,,,.,,s
                                                                       '




                                        :-:,                                                                                                                                       /1.,,,:'' '"
                                    r'f't.:,
                                    I     """'
                                                              f
                                                              i
                                                                   I                      ,·~·(",'".~.'
                                                                                              '        .      ~,,~
                                                                                                                             /5                                                  ~~.,;;,~.,,. , , \• C



 s, (
                                                   \         ,ii


   o/· t?,t . l .. i                                                                                                                          C
                                                                       I /~_.                                                                         l   //i~               I.J
 1~), . ,;,           L:
                                                                                                                                                           ,,
                                                                                                                                                          i'
                                                                                                                                                                                   6                                                                                                 I.S
       ,.s"·--.,,,


(LJ l-Ji·                                  ,   i       '
                                                           , n1
                                                   "'<""C-•-1•11




                                                                           '\..,,
                                                                                          a



                                                                                                  i    (./,·•,fa,,:,·_-(' •.r, /
                                                                                                      I'' c-...,.), ' u
                                                                                                                                         ....




                                                                                                                                                                /:J(J. (::""7?\ •                        1 ,.(/ (..1, r c~ t '},.
                                                                                                                                                                                                             --~•       ,e,    ,-.,_   ~,i,Jt••,   _,,all"   }''1




                                /                  la-....                                                     .~:i

©     / l //fj ; . i I                                                 /t 1=1 f-JCC \.)
          Case 2:21-cr-00071-JNR Document 49 Filed 02/02/21 Page 6 of 15 PageID: 251




                                                                                                                                                                                                                                                        /        L_-4>




                           j                            I       .
                                                                                                      ''
                                                                                                                                                       t:·1                                                                                         Lr,:t l l u;:~
                                                                                                                                                                                                                                                                                      C!
                   /           (                                              '·                                              1


                                                                              t/<f°                                           ,,
                                                                                                                          ., I 'I
                                                    ,                               /'                                        l '\        I
                                                                                                                                                                                                                      .I
                       i                            ',,/.
                                                                                                                                                                                                                  i
                                                                ,:0;                                                                                          l
                                                            : i          i
                                                                                                                                                                  ···•-·~"tti·,                                                                                                       r .•, ,... "-



                                                                          l                                    1''- ,"~       I
                                                                                                                                                                                        \/


A                                                                                       (
                                                                                        l ".',                            )
                                                                                                                                                                                                                                                            "
                                                                                                                                                                                       I.,                                                                         "I
A                                                                                                     t                                                                               / /            f                                    /   f (                  I
                                                                                                                                                                            i
                                                                                                                                                                                                         /                      =-:a_,I




                               ~   ,,,-..        .:, ~.
                               l v              ¥~ {                                                                                                                                                                                                        ['




                                                                                                                              c1                                                             t                             \,


                                                                                                                                                                            i'I                  I


                                                                                                                  ,l
                                                                                                                     /
                                                                                                                                              l
                                                                                                                                                                                                             ..                                                          "'   1 '"'



                                                                    i   !~--- ,:"
                                                                                                                                                           !,,.) ,'

                                                                                                                                                                                                                  , J"'•
                                                                                                                                                                                                                   ·Ii'"




                                                                              i .''
                       i                                                        l
                                                                                                                                     ,I                                                              ,l ·,                      ,
                                                                                            ,' ,~. ! .i"",
                                                                                                        ·1 ,,,f '                                                                            ,,-""    -~


t-1,,,,   I
          !, -~.                                                                               -- \I       .,


                                                                                                           I
                                                                                                                                                                                      l ,:       I JI''



                                            ;                                  /:                .,                                  .I                "          Jl
                                   I '·                                                                          I
                                                                                                                                                                                /,1

                                                I       (~,
                                                                                                                                                                       t
                                                            I                                                                                                          f;

                                                 r                                                                                                                                                                                                  i
                                            I
                                                    '                               •                                                             I'
            Case 2:21-cr-00071-JNR Document 49 Filed 02/02/21 Page 7 of 15 PageID: 252




                  f . { t,J;~ /                                                                             ,,
                                                          l ',
                                                                                                                                                                           "~
                 ,\I                                                                                                           l        I                       I /A/VA(;
I       ; , I
viii/(·· t I

G                                                         i             !/
                                                                        '
                                                                                                                                                            ,
                                            . ,, ./
                                                t
                                                                                                           ,-=-~      I'
                                                                                                           ·, c~ L~I;

                                                                                                                                                                        ,,.,,.,,,11,1111,•-"'mn11111a-,__,_ __




                                                                                                                                                  /'"',:'

                                                                                                                                                                  t:l~i1~l
                                                                                                                                                                        l-:/fft./
     rf·."· J'.,-· .. !.,·,
    >;c,,,,;,·
                       ;,• .
                                                                                                                                                                                Are·1~.,
/.:J : E(l.                                                            r•
  ,r-: ,,
 u-,t;    . •.                                                                 l ,,,




                                                                                                                                        ,,
                                                                                                                                                                           I




                                                 ./                                                                ,I
                               '·-   "'"•   -- ·~,../'.
                                                                                       I   ',   ,ii>   "




                                                                      t///         /                                       /
                                                                                                                                                                ;,,l'



                                                                               t"'t, ;:,                           ...,    , l~t:' 1        1''"' Ar(

                                                              1!" /     / l.               .t"(g~i[~a{j_f!f!t.._____
                                                                                                                     7         ./~ 15
                                                                                                                               Ji!'"'
      Case 2:21-cr-00071-JNR Document 49 Filed 02/02/21 Page 8 of 15 PageID: 253




                                                                                                         f)fs
                                                '" ,-                                     "'~
                                              " t . ··:                              .:         ,,~.. ;(''I




          J, - \    ,.,,....     ·~
                                 ~.-                                                                                                                              t,/fi:;,;~

                                                                                                                                                                 AM
                                                                                                                                                                      I ,,,-•
                                        t . ·· (·rJr~S'i:J1;,: :.                                                                                           L t-v/"1/<::
 L/~:;·             G                                                         .,                                                          _. ti       ;{)orii t~., R£l
                                                                               ...                                                                            , i
 G,\t i ·.J /.                                              / •• ~·    .er 1,s
          ,                            l ~-               l-1fi,:::(




.Gv/J EfJfrlcy                                    (Jl~DtrS
 ··
{!J
                   -r·, Jr
                   I ni;:
                                          /Lt
                                           7
                                              1ff /•.;if
                                                    /~                    , 1!-:·

I 11 v!GCIi5w ,q.:r1() , ,,,. , •" ,
                ,.{/YJlfiQ_ ~[}J(ftS ,U··
                   :{/\l
q(?_~3.'i . . ~-oJtJ W L~- ~f{ . S-'!7~I-LQ.~:.!Y~:r;
   \,Jo. ff/~ Cov.rT"' AJ/., {,/Ii {
 ,;;:;r



?vSJG j ~Aro .1Vl<J    0/' . J~i/,~-ll
                                                                                                              .,
                                                                                                               ,

                                                                                                                                     .            .
l)llJ&rS ;;)o-od-, UP,/l/J .10~ 03                                                                       t~ t.~ 'f '$- ,
                                                                                                                   ---.e'l:.
                                                                                                                               i .
                                                                                                                                         ~,
                                                                                                                                              11
                                                                                                                                              "" .    ,l-




th<; 11/                       o;<.,l         rw ll'Grr / . ·. ., , .,,
                                                                                          8                    I
               Case 2:21-cr-00071-JNR Document 49 Filed 02/02/21 Page 9 of 15 PageID: 254




                                   ,,.        '
                                                                         -
                                                                         ,"=                      ! , /       ~                      ()·

                           l-/( T;--1                      I ·I                                                                                                                   L, ,
                                                                    t"        ,.,,.
                                                                             'I
                                                                                              /                                                                                       l



 ,,
l " ;t,,,..:
               ,, I
                      j,
                                                                                                                                                                                          I
of·,· ,        I•                        //
                                                            r,d /)f~                                                                                                                                  ~ .....)
                            L . ', /                                                                               ~   [ J

                                                                         4,,i'                      r;
                                                                  .I


 .l.                       I,_/          Sil.I    ,,,t J
                                                                                                                                                      '       '                                        f
                                                                                                                                                    ----t

                                                                                                                        0/




                           -·/".
                                                                                      '
                                                                                                                                                     I i.l
                                                                                                                                        l'"-                          ,
                                                                                                                   ,,f -

                                                                         /
                                                                                                                  J.°,_ i                                                                         I
                                                                                                                                                                          i ·, .


                                                           : l ( ,,, l                                             J-"


                                                                                                          l        •
                                                                                                          •                                                               ·~_....,.

                                                                                                                                 (    ';'   '\,,,



                                                           I'                         L




                                                                                                                                                          I   al,   ""'""'<-c''



               f ~-                           I                                                                                                           ,' /'\..
                                                     (                                    l                                  i
                                                                                                                                                                                              ,   }
        Case 2:21-cr-00071-JNR Document 49 Filed 02/02/21 Page 10 of 15 PageID: 255




                             T                                                                                                                                                        ,1'                                    I
                                                                                                                                                                                                                                                    -c,,


                                                        )' 1'
                                                                                                I. J/
                                                                                                'J;                  >.A                                        l'",

                                                                                     /                                                                                           I



         f

                                                                l ~.··-,- / .  i' .,_' '"""
                                                                                   .... ,,,,)




                                                                                                 I                                                    / i iu·                                                ,,i




                                                                                                                         J
                                      _,. _ac"-::'""·

                                  .i
                                 '·                                                                                  ,

/
    )



    t
             ,•_1,



                . f1
                     {
                         /
                                                                       1                                                                                                                                     /i,;t---/
                                                                                                                                                                   ,;:":.,~·
/~/&/ N.                              ,,.,·1'
                                      "-,.
                                             ·- J.""''+-'ff,,,,
                                                       ,:_,,:•-(
                                                               ..
                                                                                                                                                                . . . )l,,l:."              .,, .,                       I                  I

    l /lit.; f                                                                                                                                                                                 .-    ,


                                                                                                                                                                                                                                 ~-   -
                                                                                                                                                                                                                                                /
                                          " • ..
                                                                                   I


                                                                                                                               t                              .,{/L /                   •'l]             l                            (
                                                                       '   i


                                                                               f                                                   a....• - .   t=         - _/'"•,~, J          •
                                                                                                                                                     "'lllh,,,, .., , _ ~ F - - ~ ~


                                                                                                           ,,   '-
                                                                                                     /

                                                                                                                                                               l
                                                                                                                                                                i,
                                                                                                                             ,-
                                                                                                                             ,,,
                                                                                                                                                              .-                                                                  J
                                                                                                                                                                                                                                      \'     f
                                                                                                                                                                                                                                           ~t\/1


                                                                                                         (·/




                                                                                                                     /D
            Case 2:21-cr-00071-JNR Document 49 Filed 02/02/21 Page 11 of 15 PageID: 256




                                                                                                                                                                       "',jl'                                "=""'""'
                                                                           ~,       '"                                                                      J/-;CJ                              11,-.vC"
                                                                                                                                                                /,"""'""""~ ,,~·•'·

                                                                                                                                        Lil         / 7r11-~c:
                                                                                                                                                                                                                                r
                          i                                                                                    /
                                                                                                                                                                                                                            I       1
                                               ,,-,                      I ,                                                               ;     __ e!lr


                                              C-,o~J I ci /                              1                           ill                  l i       1


                                                                                                                                                     •     ,I


                                              {_-,, ...--                                                                    ,r

                                          .)iil L                                                                   Jill/
                                                                                                                                                                  ,     ,,
                                          /        ''                                    '         I

l
    l    .i ,,
                                                                                7,,
                                                                                I                                      ,,,,c: .,.                  ----                                    J'



                 ''                                                                                    -r ,
                                                                          c-   -Jx·.,ti/C:),,,_,, , .'--lrt· /J.:, .(.:;

                                                                                                                                                           I'" /'1~,'lii.,,,~.,....,                 . ,./
        i,l        ·•I,
                                                                                                                                                                                                                !
                                                                                                                      (''
                                                                                                                                                                                                                        ¥




                                                                                             ,/            /


                                              /'        .,.   -.          -                            I              '',                                                                                                                   't
/
L/1
           ,/
               ,                                                                                                   <()/;'/-                                                                                                                                       GI,/
                                                                                              ,, ttk~                                                                  ~-·'


                                                                                                                                        l i--,




                                                                                                                                                                                       l
        ..t~
                                          I
    (._:,__;[ f--:                    ;        i




        r,:
           f
                                  J
                                                                                         1 A(·rt                                                                                      /'                     ,_,., I
                                                                                                                                                                                                             U i:                       Lj ),
                                                                                                                                                                                                                                                      ·-

                                                                                                                                                                                                                        ,,-""
                                                                                                       f/1            ; /                                                             t
                                                   .,,,,,, ... ;   ·-
                                                                    l'
                                                                                                                                                                 I'
                                                                                                                                                                      _., j /
                                                                                                                                                                                •         / J,
                                                                                    (        ..-                                                                                A
                                                'I



                                                                                                                      ,,/           .          //                                                                                       J

                          l
                              ,                                                                                                                                                                                                                  r'        c'''
                                                                                                                                                                                                                                                                  ,.,
                                                                                                           II                           /5""
          Case 2:21-cr-00071-JNR Document 49 Filed 02/02/21 Page 12 of 15 PageID: 257




                                                                                                                                                                                                                                                                                         J    l ·' l J
                                                                                                                       ·,,;
    Sr-l                                                                                                    •• J       I 1 --                                                             r          i                                 I,.                                                     ,:_{'¾,. -


            ,     '
                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                                                           ,,=,,,-a-=-



            '"                                                                                                                                                     t
                                                                                                                                                              ,,


                                                                                                                                                                               c                                  ;


                                                                    • ti--.Jrs. ir,1)                                                                                                                                                                                                        t
                                                                                tiJ1f
                                                                                                                                                                                                                               //
    /_"                                                                                                                                                                                                                        -1-,)
    C
                                                               /'

                                                                                                                                                        ,, , l

                                 I
                                     /                                                                                                    I
                                                                                                                                                                                                /'
                                                                                                                                                                                              l ...                    .., I                 /        f


                                                                                                                                                                                                                  / , ,',,                                                                   r-, l
                                                                                                                                                                                                                                  i                                                          \,_., t


                                                                                   !   I!_                                                          I                                                                                  Jf'        '                /
                                                                                                                                                                                                                                       ·-'                     /       l '
                                                                                                                                               vI                                                               (t

                                                                                                                                                              ..J.,        l
                                                                                                                                                                        •• 1     .,,,,#


                                                                                             'j,                              i, .l                         l'                                                                                   I


                                                                                                                       1/ /
                                                                                                                         f
                                                                                                                                                                                                                                                                       /,,_,
                                                                                                                                                                                                                                                                       j




                                                                                                        .
                                                                                                                                                                               \,.,/

                                             , r/                                                                                                                                                                                                , I II
                                             {";.. L.\,_ ~I                                  ( ,,
                                                                                             _-,.,1;.                                                                   "•'''/
                                                                                                                                                                                                           .,,,       ,. • s
                                                                                                                                                                                                                                                          /.
                                                                         ·,
                                                                                                                                                                       ,,,, !                         Ii
                      ...   ,t           -
                                                 "      i
                                                     ---~.'.    ••   }
                                                                         ;r '
                                                                                  •                                                   , •· ('.,
                                                                                                                                              ,.l                                                                              ·I'I l /

                                                                                                                                      /

                                                                                                                   ,,i(•              \../-               I
                                     ,.                        I .
                                             •       ._ai -          L                                                                         .,.ii,"

                                                 (.l" /..                                    5                                                                                                                                                                                                         I

                                                                                                                                                         ) ( t!J:
/   ,L
           --·I                                                                                                    I                                               · • ·1.1 / .....                      rJ··     1 ·.         vi                              (~Ui.
                                                                                                                                                                                                                                                               ___
                                                                                                                                                                                                                                                               ,   /




                                                                                                                              0                 /)  .-
                 Case 2:21-cr-00071-JNR Document 49 Filed 02/02/21 Page 13 of 15 PageID: 258




                                                                                                      ,1111,,,.,                                                                            I
                                                                                                                                                                                           /\.


                     /It                                                                                           /L             ,l -
             f                             I                                                                                      '   '


                                                                                                                            ( A
                                                                                                                         / r-,
                                                                                                                                  J
                                                                                                                                          ft         f
                                    r; '
                                    I              l
                                                                                         -
                                                                                          '"'
                                                                                               I
                                                                                                          f../                                                                                                                                        Tt, lr        I
                                                                                                                                                                                                                                                                        i'
                                                                                                                                                                                                                                                                    '
                                                           ✓-    J            ~   -

                     (f                                - <... •:,: e'. ,. -""""-
                                                                              ~                                             i                                                     /
                                                                                                                                                                                 j ,.,



                                                                                                                                                                                                                                   I __ i t ...
        ,.
                                                                                                                                                                                                                                  };,
                                                                                                                                                                                                                                                           l

                     '                                                    /           ,,,' ,,<"-
                                                                                                                        /                                                                                     ,               ' f: -
                                                                                                                                                             -
                                                               ,.-   ,,
                                                                                                                                                                 •~"•·"''


                                                                                                                                                                                   I
                                                                                                                                                                      /
                                                                                                                                          ...i                                                                                          I.~       l

                                                                                                        r
                                                                                                                   / l                                       , I

                                                                     tlit · ·
                                           I                                                                                                                                                                          ,
        I·                               ' !                                                                                                                                           l                              I




                                                                                                                    I                                                       .I ,,~· 'I,                               1/t)              i

                                                                                                          /                                          l                      d/ J.Ji
                                                                                                                                                                                    "           if
                                                                                                                                                                                                                          f
                                                                                                                                                                                   /                                      I
                         i          l
                         f

      I,             y
       /· ·. ·~:;, /, r                        I                                                                                                                                             •'''\ti-'•
                                                                                                                                                                                                              !_;,-
                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                      -f




      I/)   ,{'tC-           fl<-_;, )
  r i                    '"k.. ~- : --

                                                                                                                                                                                                          i'

                                                                                                                                      O/-                                                                         i                                            ()


                                                                                                                                                                                                          I
                                                                  ~·:r-7 .l C. • .                 (_-~_,
                                                                 ,/!/--,
                                                                     ,                   ,
 ,'              -
l----i l.
       ,,
       J             ~-'"      J"                                                                                                     iJ         -                                                                                            iJ

                                                                                                                                                         I
           Case 2:21-cr-00071-JNR Document 49 Filed 02/02/21 Page 14 of 15 PageID: 259




                                I.,. l                                                                                                      :' :!
                                        ail


                   ii;;,,,,,(t:.                   I            s                                                      I
~----              d,'I
/ i"-;_,       b                    I         ••


                                   'i,,l\.             I                                                                                                 ' .-" , i                                                              '
                                                                                                                                                                                                                                t.-.-""e:;,,,:•"


                                                                                                0---'                                               i.                             ~-)


                                                                                                                                        l
                                                                                                          I
                                                                                       ).


                   i! .--   ~

                                 /1,,. I,:,


                                                                                                                                                                                                                                                          /

                                                                                                                               l
                                                                                                                                                                                                                                                   r
                                                                                                              ,,                                                 ('
                                                                                                                                                                                                                      (




                                                                                                                                                                                                                                     };,,




                                                       ,-                               i"                                         '"
                                                                                                                                   't
                                                                                                                                                                                                                                                       ,_,I

                                                                                                                                                                                                       .
                                                                    I'


                                                                                                                                                                                                       11·,   ,, ,   1..: ' /



                                                                                                                                                                                   I,,_
                                                                                                                                                         i

                                                                                                                                                                              ,r
           I                                                                                                                                                                              •   ~>";/
                                                                                                                                                                                              ,-   .
                                                                                                                                                                     ,.....
                                                                                                                                                                 I




                                                                                                      t." i i ,· i                                                                                                                                            i

                                                                                                                   i
                                                                                                      ~-

                                                           l'
                                                       '
                   ~· J ..,.,.,     t~ -- l /                            i' "   :II'
                                                                                            I
                                                                                                 ,_
                                                                                                 I    :
                                                                                                                       I
                                                                                                                                                             ,

                                                                                                                           /
                                                                                                               t
                                                                                                              i            /




                                                                                                                                        /
             Case 2:21-cr-00071-JNR Document 49 Filed 02/02/21 Page 15 of 15 PageID: 260




                   £" Cer/7(;1                 UJ!lDef/..   P~uA~f/        t        /~•t;rjC)(''I   r
                 5erveµ               rl✓i5      11 lo1iu}l   r~       d       "'  i/;ol1Jr/,~ of
                                                                                      f'e,1,            t,


                   6rli A11tf!r1c/Mt ,rT AJA{:;
                 iHE                                                 5fJBG'li//rt~( AcT 13';'
                hfif cl.ls 1vlt..ic    1
                                        ~               ro:
         !/,1,ri:-c/ Stl.1il"-s' P,efr,cr               aeJ,T
        h/1:;Jre·1>-u /)./',.., r;. t' l)ent1sy(vA11f,:,.
 (j)    A      ;J;_,,1 l t ; Col.Jr( CU,/l'I<.
 6'.·; /-4 rfc;l -o;.; ,✓ ,..,...o.N~V A
t_:';
        't          .,                            s / .,/
                                                    •
                                                      ("'·s ~ ''r)'"YJ\ Dir:,lt~ se,(V't'."
                                         cro..a n-tN 1 ,_ vuf!' l/lv-,1-? ti Lt'. l/1;~ fiicc/R.
({!; fJ t/Gs lt1iiu: Jt.X,i91;.:· ~AvjAN
        JCSi=fl--i       t    J,Jeis Ji~ l/4:f,               6urrHQci=~
        7aD     Grr>J,1, 5Jh-t!{
        Pff($
           .
              /jorqJ
                  ,,1 -t
                        ,    01:!
                             I f '1
                                            /<: •i, l
                                             Jo... •




                                                 /S oF        /15'
